Citation Nr: 0125119	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1945 to August 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2001.  



FINDINGS OF FACT

1.  The veteran is not shown to have had documented combat 
with the enemy; however, he has presented accounts of 
stressors which have been accepted by medical examiners as 
adequate and which are credible and have been sufficiently 
documented.  

2.  The veteran's exposure to mustard and lewisite gas during 
voluntary experiments in Washington, D.C. during active 
military service has been verified.  

3.  The veteran is shown to have current disability 
manifested by PTSD that as likely as not was caused by 
stressful events he experienced during active military 
service during World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in his active wartime service.  38 U.S.C. 
§§ 1110, 5107, 7104 (West 1991 & 2001); 38 C.F.R. § 3.303, 
3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that he developed PTSD as 
a result of his exposure to mustard gas testing during World 
War II.  Specifically, the veteran asserts that he has 
suffered from severe nightmares since World War II.  

In this regard, a careful review of the record shows that the 
veteran filed a claim of service connection for a nervous 
condition manifested by nightmares in May 1949.  The 
veteran's claim was denied based on a finding that the 
veteran had not engaged in combat and there was no record in 
service of treatment for a psychiatric disorder.  

A careful review of the veteran's service medical records 
shows that they are indeed negative for any complaints, 
findings or diagnoses of a psychiatric disability.  

In April 1993, the veteran attempted to reopen the claim of 
service connection for nightmares and other physical 
ailments, claiming that they were due to exposure to mustard 
gas.  In a November 1993 rating decision, the RO denied the 
veteran's claims.  

In February 1997, the veteran again attempted to reopen the 
claim of service connection for nightmares.  

In support of his claim, the veteran submitted a January 1997 
letter from the Deputy Under Secretary of Defense which 
documents that the veteran was a participant in mustard agent 
testing conducted at the Naval Research Laboratory in 
Washington, D.C. in August 1945.  

In a March 1997 rating decision, the RO declined to reopen 
the veteran's claim of service connection for a nervous 
condition manifested by nightmares based on a finding that 
new and material evidence had not been submitted sufficient 
to reopen the claim.  

In July 2000, the veteran again applied to reopen his claim 
of service connection for PTSD.  In this regard, the veteran 
asserted having continued nightmares since service as a 
manifestation of the PTSD.  The veteran contends that he 
developed PTSD symptoms to include nightmares as a result of 
the mustard gas testing undergone in 1945.  

In support of his claim of service connection, the veteran 
submitted a June 2000 letter from his private, board-
certified psychiatrist with an enclosed thorough psychiatric 
evaluation.  

The examination report noted that the veteran reported having 
severe problems with nightmares, flashbacks, irritability, 
vigilance and a sense of foreshortened future as a result of 
voluntary mustard gas testing during World War II at the age 
of eighteen.  Specifically, the veteran reported that he and 
other enlisted men were recruited to undergo mustard and 
lewisite gas exposure in exchange for 7 days leave and 
exemption from work detail.  The veteran reported that he 
underwent full body exposure in a locked gas chamber three 
times.  

The veteran reported that, within a month of exposure, he had 
developed nightmares several nights per week of suffocating 
in a gas chamber unable to get out.  The veteran explained 
that he would wake up, yell and start running.  The veteran 
reported that his nickname soon became the "runner" among 
fellow sailors.  In addition, the veteran chose to sleep on 
the deck during his sail to the Philippines for duty because 
of claustrophobia.  The veteran added that he tied his shoe 
laces together so that he would not run overboard during one 
of his nightmares.  The veteran also indicated that he would 
bruise himself from running into things after waking up from 
a nightmare.  The veteran added that he did not undergo 
psychiatric evaluation during active service.  

The psychiatrist noted that the veteran was examined in May 
2000 and underwent psychological testing by the Minnesota 
Multiphasic Personality inventory (MMPI-2) in June 2000.  The 
psychiatrist also noted the veteran's wife had been 
interviewed during a home visit to the veteran.  

The examiner noted that the veteran continued to have 
problems relating to the nightmares dating back to service.  
Specifically, the veteran injured himself after falling out 
of a bunk bed subsequent to one of his nightmares.  In 
addition, the veteran had lost his job at a funeral home 
because he was perceived as mentally ill.  The veteran 
reportedly had several jobs, but it was difficult for him to 
keep his jobs due to chronic fatigue related to nightmares, 
anxiety, difficulty concentrating and irritability and 
estrangement from colleagues.  The examiner noted that the 
veteran's exposure to mustard and lewisite gas was not 
recognized until 1993 and a causal relationship to 
psychological disorders was not recognized until 1997.  

On the mental status examination, the veteran's attitude was 
cooperative and his behavior was appropriate.  There were no 
abnormal movements.  The rate and syntax of speech were 
normal.  His affect was sad and restricted.  The veteran 
described his mood as fluctuating between 1 and 3 on a scale 
from 1 being the worst to 10 being the best.  He complained 
of feeling nervous, anxious and being fidgety.  He endorsed 
nightmares of being locked in a gas chamber, and lately 
falling out of bed trying to "run away from the nightmare."  

The veteran endorsed a volatile temper and anger spells, 
although he denied ever having been attached anyone 
physically.  The veteran had been bothered with the loss of a 
sense of future which along with poor work performance 
secondary to flashbacks and vigilance and fatigue had 
resulted in lack of plans for future financial security.  The 
veteran endorsed a sense of loss of time and triggering of 
flashbacks by sharp noises and sounds reminding him of the 
clanging of metal doors in the gas chamber.  He endorsed 
symptoms of chronic PTSD, but denied having symptoms of other 
anxiety disorders, mania, full criteria of major depressive 
disorder or any other psychotic disorders.  

The veteran was alert and oriented to time and place.  The 
three spheres of memory were intact.  Attention span was 
adequate and abstractive abilities were intact.  His fund of 
knowledge was adequate.  His response to hypothetical social 
situation was appropriate.  

In conclusion, the veteran's private psychiatrist noted that 
the veteran's symptoms, and the fact that those symptoms were 
precipitated by a very traumatic experience in 1945 from 
repeated exposure to mustard gas and lewisite gas in a gas 
chamber, were very consistent with a diagnosis of PTSD, 
chronic, severe.  According to the psychiatrist, the 
veteran's symptom severity had prevented him from a normal 
career providing for financial security and had disrupted his 
first marriage.  

The veteran was thereafter afforded a VA examination in July 
2000.  The examiner reviewed the veteran's claims file and 
noted that the veteran reported exposure to mustard gas in 
Washington, D.C. in August and September of 1945.  The 
veteran reported that his first wife had died of cancer and 
that he had been married to his second wife for about 9 and 
1/2 years.  The veteran reported that he had a good 
relationship with his wife and his 2 adult daughters.  The 
veteran reported that he saw his friends at the bookstore 
approximately two to three times per week and that he read a 
lot.  

On the mental status examination, the veteran was alert, 
oriented and attentive and appeared his stated age.  His mood 
appeared euthymic, and his affect was appropriate to content.  
His speech was a regular rate and rhythm.  There was no 
evidence of psychomotor agitation or retardation.  The 
veteran's eye contact was good, and he was cooperative with 
the examiner.  The veteran's thought process was logical and 
coherent and was devoid of any auditory or visual 
hallucinations.  There was no evidence of delusional content 
noted.  

The veteran denied having any suicidal or homicidal ideation.  
His memory was good for immediate, recent and remote events.  
He was able to concentrate well enough to spell world 
backwards and was able to interpret a proverb.  His 
intelligence was estimated to be in the average to high 
average, and the veteran had limited insight into his current 
condition.  

The diagnostic impression was that of mild trauma related 
symptoms, but according to the examiner, there was not 
evidence to support a full-fledged diagnosis of PTSD.  The 
veteran's Global Assessment of Functioning (GAF) score was 
listed as 71.  

In August 2000, the veteran's private psychiatrist submitted 
a follow-up letter to the RO.  The psychiatrist indicated 
that her diagnosis of the veteran's PTSD met the diagnostic 
criteria as stated in the DSM IV in several areas.  First, 
under Criteria A, the veteran was exposed to a traumatic 
event during which he experienced threatened death or serious 
injury or threat for physical injury of self or others.  The 
veteran's response involved intense fear and helplessness.  
The examiner also indicated that the veteran had re-
experienced the traumatic event by intense recollections 
whenever he heard or experienced sounds similar to clanging 
doors being locked, when confined in a small area or visual 
cues reminded him of the event.  

The examiner noted that it fit with Criteria B1 in DSM-IV, 
PTSD symptoms.  In accordance with Criteria B2, according to 
the examiner, the veteran had been bothered for years with 
distressing nightmares of the event which led to him waking 
up in a daze and running away.  The examiner pointed out that 
those actions earned him the nickname the "Runner" during 
service.  Under Criteria C, the examiner also pointed out 
that the veteran experienced avoidance of stimuli and numbing 
of responsiveness.  The veteran avoided confined places and 
avoided watching war movies that would arouse recollection of 
the traumatic event.  

The examiner pointed out that the most bothersome symptoms 
for the veteran seemed to be those listed under subgroup D.  
Under Criteria D, the veteran fit all five criteria, 
including difficulty falling or staying asleep, irritability 
and outbursts of anger, hypervigilance, difficulty 
concentrating and increased startle response.  The examiner 
pointed out that although his memory and concentration were 
intact during the examination, it was a situation where 
distracting cues of the trauma were absent.  

The examiner thus concluded that the veteran met the required 
criteria under A, B, C, D and also E which stated that the 
disturbance caused clinically significant distress and 
impairment in social and occupational functioning.  According 
to the examiner, the diagnostic criteria therefore met the 
requirements needed for PTSD as defined by DSM-IV.  

In February 2001, the veteran testified at a personal hearing 
before a Hearing Officer at the RO that he did not have a 
history of an anxiety disorder prior to active military 
service.  The veteran indicated that his participation in the 
mustard agent testing conducted at the Naval Research 
Laboratory in Washington, D.C. in August 1945 was voluntary.  
The veteran testified that it was after boot camp when he was 
solicited for the testing.  The veteran indicated that there 
was not any information given regarding the testing prior to 
the operation.  The veteran testified that the entire 
experiment, comprised of three separate tests lasted about 4 
or 5 weeks.  

The veteran explained that they were given suits to wear and 
but that they were in bad condition , with holes in them.  
The veteran indicated that they were placed in a building and 
given gas masks, but that the only way to get out was if they 
smelled gas, similar to the smell of an onion.  

The veteran testified that he witnessed one of the other 
volunteers have trouble breathing and passed out, apparently 
because of a loose-fitting gas mask.  The veteran testified 
that he remained in the room for about a 1/2 hour and repeated 
this process three different times.  

The veteran testified that he witnessed one man with deep 
"rents" in the back of his leg, explained as burn marks.  The 
veteran testified that the skin on his back, legs and 
shoulders peeled off, similar to a bad sunburn.  

The veteran testified that he experienced intense fear and 
helplessness as a result of the mustard gas exposure, 
especially considering his young age of 18.  The veteran 
explained that he had terrible nightmares several times per 
week which caused him to run, literally jump out of the 
bunker and run 30 to 40 feet before banging into something.  

The veteran testified that he continued to have nightmares 
and flashbacks related to the mustard gas testing since 
service.  

The veteran indicated that his VA examination in July 2000 
only lasted about 25 minutes compared to spending several 
hours in person and on the telephone with the private 
psychiatrist.  

The veteran's wife also testified on his behalf.  The 
veteran's wife indicated that she had observed the veteran's 
nightmares many times including seeing him jerk and jump out 
of bed.  The veteran's wife, who indicated that she 
accompanied the veteran to the July 2000 VA examination, 
concurred that the examination was done in a hurry.  The 
veteran's wife testified that the examiner interrupted the 
veteran during his examination, giving the impression that 
she did not want long, detailed answers to her questions 
regarding his medical history.

The veteran testified that he did not currently seek 
treatment for his PTSD because he was unable to afford it.  



II.  Legal Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
increase.  Specifically, the RO provided a letter to the 
veteran in April 2001 explaining the VCAA and affording the 
veteran an opportunity to submit additional evidence in 
support of his claim.  The veteran's representative responded 
that the veteran did not have any additional evidence to 
provide.  

Moreover, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).  

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); Doran v. 
Brown, 6 Vet.App. 283 (1994).  As noted, the veteran did not 
have combat service, per se.  

Thus, the veteran's own lay testimony is insufficient to 
establish the occurrence of the stressor(s) and must be 
corroborated by credible supporting evidence.  As such, the 
Board must make an initial determination as to whether any of 
the veteran's alleged stressors factually occurred.  

As noted hereinabove, the veteran asserted that he was 
exposed to mustard and lewesite gas during experiments 
conducted by the United States military during active service 
in World War II.  

In a January 1997 letter to the veteran, the Deputy Under 
Secretary of Defense explained that the Department of Defense 
was required by recent law to notify members of the Armed 
Forces who were exposed to mustard gas agents in connection 
with testing performed by the Department of War during World 
War II.  The letter further indicated that the veteran's name 
was identified as a participant in mustard agent testing 
conducted at the Naval Research Laboratory in Washington, 
D.C. in August 1945.  

The Board finds that the January 1997 letter provided by the 
Department of Defense is sufficient to provide supporting 
evidence of the actual occurrence of the veteran's alleged 
stressor(s).  

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether the veteran has a diagnosis 
of PTSD and whether there is a link, established by medical 
evidence between current symptomatology and the inservice 
stressor.  That is, if a medical examiner diagnoses PTSD, 
that diagnosis must be based on the confirmed stressor.  

The record in this case provides ample medical evidence of a 
diagnosis of PTSD.  Specifically, the veteran's private 
psychiatrist provided detailed reports regarding her 
evaluation of the veteran.  The psychiatrist indicated that 
the veteran's diagnosis of PTSD was based on performance of 
psychological testing, an interview with the veteran's wife, 
as well as a psychiatric examination on the veteran.  

The private examiner also submitted a letter to the RO in 
August 2000 explaining how the veteran's psychiatric 
diagnosis of PTSD met the diagnostic criteria as stated in 
the DSM-IV.  

During the personal hearing, both the veteran and his wife 
testified that the private psychiatrist spent many hours 
testing the veteran and talking with the veteran about his 
disability.  

The Board notes, however, that in contrast to the private 
psychiatric evaluation, the July 2000 VA examination did not 
confirm the veteran's diagnosis of PTSD.  Rather, the 
examiner's diagnostic impression was that of mild trauma 
related symptoms, but there was not evidence to support a 
full-fledged diagnosis of PTSD.  

In consideration of the veteran's claimed psychiatric 
disability, the Board finds, however, that more weight should 
be afforded to the June 2000 private examination than the VA 
examination.  As noted hereinabove, the record reflects that 
the private psychiatrist invested a significant amount of 
time and effort to test the veteran, interview the veteran 
and examine the veteran with regard to the claimed 
psychiatric disability.  

By contrast, the VA examiner apparently spent under an hour 
with the veteran.  During the veteran's personal hearing, 
both he and his wife testified that the VA examiner rushed 
through the examination in 20 to 25 minutes and did not seem 
interested in the veteran's answers to many of the questions 
asked.

Moreover, as noted hereinabove, the private psychiatrist 
submitted a follow-up letter illustrating in detail how the 
veteran's PTSD was directly related to his stressors as per 
the criteria set forth in DSM-IV.  

Finally, the Board points out that the record reflects that 
the veteran submitted a claim of service connection for 
nightmares shortly after discharge from service in 1947.  
This is significant as it shows continuity of symptomatology 
dating back to the time relative to when the stressors 
occurred.  

Based on its review of the entire record, including the July 
2000 nexus opinion, the Board finds that the evidence is in 
relative equipoise in this case in showing that it is as 
least as likely as not that the veteran has current PTSD due 
to a confirmed stressor sustained during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.304(f) (2000).  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

